           Case 2:20-cv-00682-GMN-VCF Document 12 Filed 12/02/20 Page 1 of 3




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     FREDERICK OMOYUMA SILVER,                         )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:20-cv-00682-GMN-VCF
 5
            vs.                                        )
 6                                                     )                      ORDER
     CLARK COUNTY NEVADA, et al.,                      )
 7                                                     )
                           Defendants.                 )
 8                                                     )
 9                                                     )

10          Pending before the Court is the Report and Recommendation (“R&R”) of United States

11   Magistrate Judge Cam Ferenbach, (ECF No. 5), which recommends that Plaintiff Frederick

12   Silver’s (“Plaintiff’s”) case be dismissed and that Plaintiff be declared a vexatious litigant.

13   Plaintiff filed an Objection, (ECF No. 6), two Motions to Show Authority, (ECF Nos. 8, 11),

14   and a Motion to Correct, (ECF No. 10). Each of the pleadings argue that the R&R should be

15   stricken as invalid because the Magistrate Judge did not have authority to enter an R&R. No

16   Defendant filed a response.

17          A party may file specific written objections to the findings and recommendations of a

18   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

19   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo

20   determination of those portions to which objections are made. Id. The Court may accept, reject,

21   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.

22   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is

23   not required to conduct “any review at all . . . of any issue that is not the subject of an

24   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized

25   that a district court is not required to review a magistrate judge’s report and recommendation


                                                  Page 1 of 3
           Case 2:20-cv-00682-GMN-VCF Document 12 Filed 12/02/20 Page 2 of 3




 1   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
 2   1122 (9th Cir. 2003).
 3          Here, Plaintiff does not object to the substance of the R&R. Rather, he argues that the
 4   Magistrate Judge did not have the power to enter an R&R. Plaintiff is mistaken because the
 5   Local Rules for the District of Nevada expressly authorize consideration of motions by R&R.
 6   The rule explains, “[w]hen a district judge refers to a magistrate judge a motion, petition, or
 7   application that a magistrate judge may not finally determine under 28 U.S.C. § 636(b)(1)(B),
 8   the magistrate judge must review it, conduct any necessary evidentiary or other hearings, and
 9   file findings and recommendations for disposition by the district judge.” See LR IB 1-4. There
10   is no requirement that the district judge notify the parties when referring a motion to a
11   magistrate judge for an R&R. If a party disagrees with the reasoning of the R&R, the party
12   may object to the magistrate judge’s findings and recommendations within 14 days of service
13   thereof, and the objection triggers mandatory de novo review by the district judge of the
14   portions of the record to which objections are made. See LR IB 3-2. Here, given that the
15   Magistrate Judge properly exercised his authority, and Plaintiff has not objected to the merits of
16   the Magistrate Judge’s reasoning, the Court adopts the R&R in full.
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //


                                                 Page 2 of 3
           Case 2:20-cv-00682-GMN-VCF Document 12 Filed 12/02/20 Page 3 of 3




 1          Accordingly,
 2          IT IS HEREBY ORDERED that Plaintiff’s Objection and Motions, (ECF Nos. 6, 8,
 3   10, 11), are DENIED.
 4          IT IS FURTHER ORDERED that the Report and Recommendation, (ECF No. 5), is
 5   ACCEPTED AND ADOPTED in full.
 6          IT IS FURTHER ORDERED that the case is DISMISSED without prejudice.
 7          IT IS FURTHER ORDERED that Plaintiff’s Application to Proceed in forma
 8   pauperis, (ECF No. 1), is DENIED as moot.
 9          IT IS FURTHER ORDERED that Plaintiff shall be designated a vexatious litigant.
10   Future complaints Plaintiff files with the Court shall be subject to prescreening.
11          The Clerk of Court shall close the case and enter judgment accordingly.
12                      2
            DATED this _____ day of December, 2020.
13
14                                                 ___________________________________
                                                   Gloria M. Navarro, District Judge
15                                                 United States District Court
16
17
18
19
20
21
22
23
24
25


                                                 Page 3 of 3
